This Cause coming on this Day to be heard on Bill and Answer pursuant to the Order of this Court dated yesterday Mr. John Rutledge Solicitor for the Complainant opened the Nature and Scope of the Bill and Mr. Parsons Solicitor for the Defendant having also opened and stated the Purport and Tenor of the Answer the Court on hearing Council on both Sides did order and decree That the Defendant do on Demand deliver Possession to the Complainant of the real Estate mentioned in the Defendants Answer which belonged to the said Thomas Corker at his Decease the Complainant being intitled thereto as the eldest Brother and Heir at Law of the said deceased. That the Defendant do pay to the Complainant the Legacy of fifty Pounds Sterling bequeathed to him by the said Thomas Corker’s Will with Interest thereon from twelve Months after his Death. That the Defendant do retain in his Hands the Amount of the other pecuniary Legacies bequeathed by the said Will with Interest thereon from twelve Months after the Testator’s Death in Trust for the several Persons who are, or may be  intitled thereto. That he do put to Interest on Security to be approved of by the Master of this Court a Sum sufficient to raise the charge annual Sum of Twenty Pounds Sterling exclusive of Commissions and all Charges thereon for the charitable *597Use and Purpose intended by the said Will. That he do also pay all Costs of this Suit out of the Assetts in his hands. And that he do then pay to the Complainant one third Part or Share of the Value of the Surplus or Residue of the said Thomas Corker’s personal Estate remaining in or which shall come to the Hands of the Defendant, as Executor of the Last Will and Testament of the said Thomas Corker. And that any Person interested in this Decree be at Liberty to apply to the Court from Time to Time in a summary Manner by Petition for further Directions touching the Premisses.